Citation Nr: 9917527	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-43 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for subcutaneous 
lipomatosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1996, the Board remanded the case for further 
development.

The issues of entitlement to service connection for right and 
left shoulder disorders are discussed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2  The most probative medical evidence demonstrates that the 
veteran's subcutaneous lipomatosis was not incurred or 
aggravated in service, and is not otherwise related to 
service.  


CONCLUSION OF LAW

The veteran does not have subcutaneous lipomatosis as a 
result of an injury or disease incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An August 1993 VA outpatient record shows that the veteran 
started to notice multiple subcutaneous masses on his neck 
and chest approximately two years earlier.  The masses were 
painless, movable, and non-tender.  The mass on the neck was 
gradually and progressively enlarging.

At his January 1994 VA dermatologic examination, the veteran 
reported that while in the service, he began to notice the 
development of small lipomas on his arms and chest, and they 
have increased each year in number and size on his chest, 
neck, back, and legs.  The diagnosis was subcutaneous 
lipomatosis developed following duty in Desert Storm.

In an August 1994 statement, the veteran indicated that the 
multiple subcutaneous lipomas started developing after 
returning from the Persian Gulf and are related to the 
service.  

In July 1997, the veteran presented himself for a VA 
examination.  The veteran complained that he continued to get 
more subcutaneous nodules, only a few of which are 
symptomatic in that they produced some tenderness on 
palpitation.  It was noted that the veteran's nodules 
appeared to be multiple lipomas which are fairly common and 
benign. 

In a June 1998 addendum to the July 1997 VA dermatologic 
examination, the examiner referred to a statement in the July 
1997 examination report.  The examiner expounded on the 
statement noting that subcutaneous lipoma is a common benign 
condition.  The examiner reported that it is well known that 
subcutaneous lipomatosis is a congenital/hereditary 
condition, having no relationship to the service and no 
relationship to any veteran being stationed in the Persian 
Gulf.  This statement was verified by Dr. L., a 
dermatologist.

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to service connection for subcutaneous lipoma is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based on the veteran's VA dermatologic 
examinations and his own medical statements relating his 
condition to service, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
subcutaneous lipoma.  Service medical records are negative 
for any complaints, treatment, and/or diagnoses of 
subcutaneous lipomas or any other skin condition.  The 
veteran indicates that he started to notice multiple lipomas 
on his arms and chest after returning from Desert Storm.  The 
other medical evidence of record is consistent with the 
veteran's diagnosis of lipoma.  However, with respect to a 
nexus, the Board finds the June 1998 addendum and the July 
1997 VA dermatologic examination to be more probative than 
the veteran's statements relating his condition to service.  

The examiner who prepared the June 1998 addendum noted that 
it is well known that subcutaneous lipomatosis is a 
congenital/hereditary condition.  The examiner further noted 
that this condition has no relationship to service and no 
relationship to any veteran stationed in the Persian Gulf.  
The Board finds these statements to be highly probative.  The 
Board recognizes that the veteran is a licensed physician, 
practicing for the past 33 years, and acknowledges that as an 
internist, he may have had some general training in the area 
of dermatology.  However, the medical statements by the 
examiner of the June 1998 addendum were verified by Dr. L., a 
dermatologist, who possesses specialized training in the 
field.  The Board notes that the veteran's medical statements 
are unsupported by other medical evidence of record and in 
fact the veteran did not indicate that the subcutaneous 
lipomatosis had its onset in service, but after service was 
completed.  In conclusion, the Board must accord more weight 
to the well-reasoned opinions in the June 1998 addendum, to 
include the dermatologist's verification.  The preponderance 
of the evidence indicates the veteran's subcutaneous 
lipomatosis was not incurred, aggravated or otherwise related 
to service.

The Board recognizes that a veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran must prevail.  Gilbert, 1 
Vet. App. at 56.  In this case, the weight of the evidence is 
against the veteran's claim, and the "benefit of the doubt" 
doctrine does not apply.  See Alemany, 9 Vet. App. at 519.



ORDER

Entitlement to service connection for subcutaneous 
lipomatosis is denied.





REMAND

Initially, the Board notes that the veteran's claims of 
entitlement to service connection for his right and left 
shoulder condition are found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, based on VA 
examinations and the veteran's medical statements, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. 1110, 1131 (West 1991); 
38 C.F.R. 3.303 (1998).  

A January 1994 VA examination report shows a diagnosis, in 
pertinent part, of a history of discomfort of the right 
shoulder, with evidence to suggest right acromioclavicular 
pathology, but without evidence of impingement or rotator 
cuff tear.  

In an August 1997 addendum to the July 1997 VA examination 
report, the examiner noted that the etiology of the veteran's 
bilateral shoulder condition was uncertain, as the veteran 
had no previous record of injury to his shoulders in the 
claims file.  The examiner noted that at the July 1997 VA 
examination, the veteran had significant weakness in his 
shoulders and showed evidence of impingement, symptoms that 
were not present at the 1994 examination.  The examiner re-
iterated that the etiology of the veteran's shoulder 
pathology was unclear and stressed that the veteran did not 
have similar symptoms in the 1994 examination and after his 
discharge from service.  The Board finds that it would be 
helpful if the examiners of the July 1997 and December 1998 
VA examinations would clarify their etiology opinions.




To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran is requested to submit 
or identify any additional evidence that 
is pertinent to the issue on appeal.  
Any records obtained should be 
associated with the claims folder.  

2.  After the above is done to the 
extent possible, the claims file, to 
include all additionally received 
evidence, and a separate copy of this 
remand should be made available to the 
physicians who examined the veteran in 
July 1997 and December 1998.  Both 
D.D.V., M.D. and C.G., M.D. should 
review the record and address the 
following:

a.  Identify the veteran's right and left 
shoulder disorders.

b.  Provide an opinion as to whether any 
shoulder pathology is more likely, less 
likely or at least as likely as not 
related to service.  The examiners should 
reconcile any opinions with the January 
1999 M.R.I. report of the right shoulder.  
A complete rationale for the opinions 
given should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the required opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

